UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7075


OSCAR A. VILLARREAL,

                    Plaintiff - Appellant,

             v.

LEON DIXON, MD, Nottoway Correctional Center Physician; DAVID CALL,
Warden, Nottoway Correctional Center; ORTHO VIRGINIA, Contract Practitioner,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:19-cv-00447-MHL-EWH)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Oscar Alejandro Villarreal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar A. Villarreal appeals the district court’s orders denying relief on his 42 U.S.C.

§ 1983 complaint. On appeal, we confine our review to the issues raised in the informal

brief. See 4th Cir. R. 34(b). Because Villarreal’s informal brief does not challenge the

basis for the district court’s disposition, he has forfeited appellate review of the court’s

orders. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2